Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Superintendent of Southport Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit possession of contraband and disobeying a direct order. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Carroll v Goord, 24 AD3d 845 [2005]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.